Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
IDS(es) submitted on 8/18/2022 has/have been considered.

Response to Amendment
Amendment filed on 9/12/2022 does not constitute new matter, and has been accepted by Examiner.

Response to Arguments
Applicant's arguments filed 9/12/2022 have been fully considered but they are not persuasive. Applicant’s arguments with respect to newly amended claim(s) 39, 43, 47, and 48 have been considered but are still disclose by the Dahlen reference.
Dahlen discloses the newly added limitations of 
determining band information for the second network based on one or more of a configuration of the UE ([0035]-[0036]: whether UE supports network sharing),, a band support table, bands related to a location of the UE, signal strength measurement for one or more bands, or band information included in the redirection message (Fig. 3, [0036]: wherein the source network redirects the UE to another RAT or frequency band contained in the response message);  
redirecting to the second network based on the determined band information for he second network (Fig. 3, [0036]: wherein the source network redirects the UE to another RAT or frequency band contained in the response message).
	Therefore, due to the broadness of the claim language, the claims are still not yet in condition for allowance, and are rejected as shown below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 39, 40, 43, 44, 47 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Dahlen et al. (US 2014/0213258; hereinafter Dahlen) in view of Saily (US 2014/0370898).

	Regarding claims 39, 43, 47, and 48 Dahlen discloses a method performed by a user equipment (UE) for redirecting from a first network to a second network, comprising: 
sending a message to a wireless access point of the first network, wherein the message includes a public land mobile network identifier (PLMN ID) of the second network, and wherein the second network is one of one or more mobile network operator (MNO) networks available in a region ([0035]: UE sending the source network its capability operating with a shared network including at least one PLMN identity); and 
receiving a redirection message from the wireless access point of the first network that redirects the UE from the first network to the second network, wherein the redirection message is based on the PLMN ID included in the message and the handover information ([0035]-[0036]: the source network sending UE to the targeted network that is supported by the UE using the PLMN information),
determining band information for the second network based on one or more of a configuration of the UE ([0035]-[0036]: whether UE supports network sharing), a band support table, bands related to a location of the UE, signal strength measurement for one or more bands, or band information included in the redirection message (Fig. 3, [0036]: wherein the source network redirects the UE to another RAT or frequency band contained in the response message);  
redirecting to the second network based on the determined band information for he second network (Fig. 3, [0036]: wherein the source network redirects the UE to another RAT or frequency band contained in the response message);

	Dahlen discloses all the particulars of the claim(s) except for the limitation of
sending, to the wireless access point, handover information regarding a previously visited network of the UE.
	However, Saily does disclose the limitation of
sending, to the wireless access point, handover information regarding a previously visited network of the UE ([0049], [0057]: wherein the target eNODEB receives handover information pertaining to the mobility status of the mobile device including a list of previous cells, such as “Last Visited Cell List” which may be useful in the handover process).
It would have been obvious before the effective filing date of the claimed invention to incorporate Saily’s disclosure to provide appropriate handover to the mobile device to reduce ping-pong effect ([0052]).

Regarding claims 40, and 44, Dahlen discloses the method of claim 39, wherein the message comprises a UE capability information message, and wherein the UE capability information message includes band information ([0036]: frequency band information used for appropriate handover).


Claims 42 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Dahlen in view of Saily in further view of Masini et al. (US 2014/0228031; hereinafter Masini).
Regarding claims 42, and 46, Dahlen discloses all the particulars of the claims including measurements of UE for handover ([0029]) but is unclear about further comprising sending to the wireless access point a measurement report, wherein the redirection message is further based on the measurement report. 
However, Masini does disclose the method further comprising sending to the wireless access point a measurement report, wherein the redirection message is further based on the measurement report ([0047]: eNB receiver UE reports).
It would have been obvious before the effective filing date of the claimed invention to incorporate Masini’s disclosure to improve PLMN sharing networks effective handover signaling communication.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK HUYNH whose telephone number is (571)272-7866.  The examiner can normally be reached on M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHUCK HUYNH/Primary Examiner, Art Unit 2644